United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  October 22, 2003

                                                             Charles R. Fulbruge III
                                                                     Clerk
                              No. 03-40422
                          Conference Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

CRAIG T. WILLIAMS,

                                       Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                         USDC No. 1:02-CR-108-1
                          --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Craig T.

Williams on appeal has requested leave to withdraw and has filed

a brief as required by Anders v. California, 386 U.S. 738 (1967).

Williams has not filed a response.     Our independent review of the

record and the brief discloses no nonfrivolous issues for appeal.

Counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities, and the appeal is

DISMISSED.     See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                     No. 03-40422
                          -2-

MOTION GRANTED; APPEAL DISMISSED.